Citation Nr: 1535154	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to April 1977, and from December 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disorder.  The Veteran timely appealed that decision.  

This claim was initially before the Board in August 2013 and then again in September 2014, when the Board remanded the case for additional development.  The case has again been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  The Veteran is currently shown to be diagnosed with osteoarthritis of the right knee, status post arthroscopic partial medial meniscectomy in September 2007 and a total right knee replacement in February 2010.

2.  The Veteran's service treatment records document that in April 1983 he was hospitalized for a lateral collateral ligament (LCL) strain.

3.  The Board finds that the Veteran is not credible with regards to his statements of chronicity and continuity of symptomatology with regards to his right knee symptoms since his April 1983 injury during military service and after military service.

4.  The Board finds the Veteran not credible in his assertions that he could not seek treatment during or after military service with respect to any right knee symptomatology that he was suffering during that period of time.

5.  The evidence of record weighs against a finding that the Veteran's current right knee disorder began during or was otherwise the result of military service, to specifically include the LCL strain in April 1983.



CONCLUSION OF LAW

The criteria establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in May and June 2009 that provided information as to what evidence was required to substantiate the his claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that this case was remanded by the Board in August 2013 and September 2014, both of which requested obtaining clarifications to the previous opinion and an additional addendum opinion from the previous VA examiner.  The previous VA examiner submitted the requested clarification and addendum opinions in October 2013 and January 2015.  Therefore, the Board finds that its previous remand orders have been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran has averred on appeal that his right knee disorder is related to a knee injury he suffered during military service.  Particularly, in the Veteran's July 2010 notice of disagreement, the Veteran stated that he spent "more than a week in the hospital and months in rehab to learn how to function again from a right knee injury that occurred back on April 13, 1983."  He reported having continued pain and stiffness of the right knee throughout the rest of his military career and after discharge from service, but got along with only self-treating himself with over-the-counter medications.  He further indicated that he knew something was wrong after his first arthroscopic surgery and sought a second opinion, which resulted in a recommendation for a total right knee replacement; the Veteran noted that he was the youngest person waiting to get a right knee replacement and that he knew that "it take[s] a very long time many years of activity to get to that point. . . . I know and feel this was related to the injury I had back in 1983."

In an October 2011 statement, the Veteran also noted that after initial injury and 5 day hospitalization in service, he "was discouraged from reporting to sick call for treatment of my knee."  He stated that he was concerned for his military career and that he did not seek treatment for his right knee while on service.  He stated that he relied on over-the-counter medications and hot/cold packs.  Furthermore, following discharge from service in 1992 through 2003, he reported not having any insurance and did not have guidance with regards to Veterans' benefits; he had "a hard time getting by and again relied on self-medication and hot and cold packs and use of a cane, to treated the pain in [his] knee."

He also submitted a June 2009 statement from his spouse, which indicated that she had witnessed him having knee pain and daily swelling for the 9.5 years of their marriage.  She noted that the Veteran was limited to any activity outside of his job, such as pushing a lawn mower or any activity that requires bending over such as household maintenance.  She reported that when he gets off of work, he will soak his knee and stay off his feet until work the next day; she also noted that his surgery a few years ago did not help him at all and that she saw no change following his surgery.

Turning to the other evidence of record, the Veteran's service treatment records document a normal right knee on examination for enlistment in October 1976, separation in March 1977, re-enlistment in November 1977, and on a periodic examination in January 1983.  The Veteran reported no right knee complaints in his reports of past medical history associated with those examinations.  

In April 1983, the Veteran is shown to have been hospitalized for 5 days with a right lateral collateral ligament (LCL) strain, following injury while performing a side kick in karate.  The Veteran sought treatment and follow-up for that injury after release from the hospital 3 more times in April 1983; however, following April 1983, the Veteran is not shown to have any further complaint of, treatment for, or diagnosis of any right knee disorder during military service.  The Veteran submitted to a periodic examination in June 1989, at which time he had a normal right knee; the Veteran denied any "trick"/locked knee or other knee problems at that time in his Report of Past Medical History, and in fact was noted as having "no current problems."  On his June 1992 separation examination, the Veteran's right knee was again noted as normal.  In his June 1992 Report of Past Medical History, the Veteran checked "yes" with respect to a "trick"/locked knee; the examiner at that time noted that the Veteran "[h]ad an episode of locked knee years ago-none since."

The Veteran filed his service connection claim for a right knee disorder in May 2009, averring that his right knee disorder had been ongoing since injury in military service in 1983.  

The private treatment records submitted respecting his right knee claim demonstrate that the Veteran has been seen for various lumbar spine and other non-right knee problems since 1999.  It appears that the Veteran's first complaint of any right knee problems after discharge from service was in a February 2003 private treatment record.  In that record, the Veteran complained of right knee pain, which began on January 18, since he started his new job as a transport security officer/baggage handler.  The examiner noted that the Veteran had "been using his right leg to boost heavy suitcases up onto table or conveyor.  He has been doing this repeatedly until that time.  He stopped but pain and slight swelling persists."  He reported having insecurity and stiffness in the morning of the right knee; he took Advil to help out but no other medications.  The Veteran denied any prior injury of his right knee at that time.  After examination, the Veteran was diagnosed with "osteoarthritis of the right knee secondary to repetitive use, strain" and "right knee effusion."  The Board notes that it does not appear any x-rays or other imaging scans of the Veteran's right knee were performed at that time.  

The Veteran does not seek any further right knee treatment until he complains of right knee pain again in May 2007.  Consequently, he is referred to a surgeon for a right knee medial meniscal tear.  In an August 2007 treatment record, the Veteran was seen for "right knee pain of a long-standing duration, worsened over the past several months."  The examiner noted that the Veteran's right knee pain was significant for at least two years, and that worsening had occurred over the past couple of months.  The Veteran reported that "he had a significant twisting injury with an associated effusion 18 years ago while in the Army."  The surgeon noted the Veteran worked as a baggage handler at a nearby airport and had recently been requiring a cane to ambulate.  X-rays from that time indicated the Veteran had "some very mild early osteoarthritic changes including peaking of the tibial spines."  A right knee Magnetic Resonating Imaging (MRI) scan showed a posterior horn tear of the Veteran's right medial meniscus, and x-rays showed an anterior horn tear as well.  The Veteran was diagnosed with a right medial meniscus tear at that time.  

He underwent a right knee arthroscopy with a partial medial meniscectomy in September 2007.  Following that surgery, the Veteran is seen several times for continued right knee pain and symptoms.  The Veteran had several months of physical therapy for his right knee following that surgery.  The Veteran's private treatment records additionally show diagnoses of early osteoarthritis in the Veteran's right knee beginning in February 2008.  

The Veteran underwent an August 2009 VA examination of his right knee.  The Veteran reported having treatment for right knee pain during military service.  The examiner noted that the Veteran's service treatment records demonstrated an LCL strain and hospitalization treatment in April 1983; he further noted that the Veteran's right knee was normal on separation examination in June 1992, and that there was no treatment in his service treatment records after the April 1983 treatment.  The examiner additionally noted that the private treatment records demonstrated right knee pain and treatment beginning in December 2003.  The examiner noted that the Veteran eventually had a right knee arthroscopic surgery for a medial meniscus tear in 2007.  The examiner noted that the Veteran specifically stated "that he did not require any formal medical attention for his right knee condition between the injury in 1983 and his exit from service in 1992 or between 1992 and his treatment by his private physician in 2003."  

After examination, the Veteran was diagnosed with "early osteoarthritis of the right knee, medial compartment, with right knee recurrent medial meniscal tear.  The Veteran is status post arthroscopy and partial medial meniscectomy in the right knee" in September 2007.  The examiner opined that the Veteran's right knee disorder was "not related to the incident of right knee pain noted in military service."  The examiner noted that the Veteran was treated for an LCL strain in service, and that there were no further reported or documented problems between 1983 and his separation from service in 1992.  The examiner also noted that the Veteran's history of a right knee injury was mentioned on his exit physical, but there were no reported symptoms or residual problems with the right knee at that time.  "The Veteran did not require private medical treatment between his discharge from military in 1992 and his treatment by his private physician in 2003."  The examiner then concluded as follows:

The condition for which [the Veteran] began the treatment from his private physicians in 2003 was primarily medial knee pain involving the medial meniscus of the right knee.  The MRI reported from 2007 and 2009 documented that the [LCL] complex was intact.  Therefore, the Veteran's current right knee problems involving the medial compartment of the right knee, including the osteoarthritis, is unrelated to the [LCL] strain of the right knee for which the Veteran was treated in service more than 25 years ago.

The Board notes that the Veteran's private and VA treatment records demonstrate continued complaints of right knee symptomatology; particularly of note, the Board notes that the Veteran did not see any improvement in his symptoms following the September 2007 surgery and the surgeon recommended a second surgery.  After seeking a second opinion, the Veteran eventually had a total right knee replacement surgery in February 2010; subsequent VA and private treatment records document continued and ongoing treatment for right knee complaints and pain similar to those documented above.  

In March 2012, the Veteran submitted three internet articles and treatise evidence with regards to osteoarthritis as related to an anterior cruciate ligament reconstruction or injury, or that osteoarthritis can be caused by a "history of acute injury to the medial knee, for example meniscal or ligament trauma; prolonged and excessive use of the knee joint; previous fracture at that site of the knee; obesity; or, genetic (hereditary) factors."

VA obtained an addendum opinion respecting the Veteran's right knee disorder in April 2012.  In that opinion, the VA examiner noted that he reviewed the Veteran's claim file, although he did not find any of the medical literature/treatise evidence in the claims file; he stated he could therefore not comment on them.  The VA examiner then proceeded to opine as follows:

The Veteran served in the military from 1977 to 1992.  

It should be noted that I had done a compensation and pension examination on this same Veteran [in January 2012].  I reviewed his claims file at that time; however, the request for [examination] did not have anything to do with his right knee, [but rather] concerned the Veteran's spine.  

In my review, however, I did note that the Veteran did have a[n August 2010 VA examination] that discussed his right knee and stated that his right knee was not service related.  It was noted that prior [to] that the Veteran did have an antalgic limp and then had a total knee arthroplasty in 2010.  I stated that when I examined the Veteran [in January 2012], the Veteran had no limp at all.  

The only point concerning his right knee about which I was asked, was in a series of 7 questions to be responded to, which asks "comment on the known right knee disorder and whether it has resulted in gait disturbance sufficient to cause degenerative joint disease or degenerative disc disease of the spine."  I had noted only that in 2007, the Veteran's file indicated that he had a "markedly antalgic gait due to his right knee" and that a total knee arthroplasty was done in 2010 and by 2012 . . . he had a normal gait.  

[This examination request] asks concerning his right knee, which I did not evaluate at all nor was I asked to evaluate at the time of my previous [January 2012 examination].  Therefore, I have reviewed the Veteran's claims file with attention to the history and encounters concerning his right knee.  

The Veteran does have a right knee disorder, being osteoarthritis of the right knee and he has had a right knee total knee arthroplasty.  

The history dates to while the Veteran was in the military.  There is an [indication of Army hospitalization care in April 1983].  The final diagnosis was said to be left [LCL] strain.  Therapeutic and surgical procedures were said to be bedrest and physical therapy with no medication prescribed and condition on discharge was improved and the Veteran was to return in 2 weeks.  He was provided crutches.  

Allegedly, the Veteran injured his knee [in April 1983] while he was off duty during a karate kick.  

The next note is dated [April 19, 1983] where an Orthopedic consultation was requested because of a joint effusion of the right knee.  The Orthopedic consult was done on [April 22, 1983] and the findings were "still some effusion, actually seems stable, little tenderness.  Does not desire aspiration and I feel this is legitimate, but ACE to be used.  Return to clinic next Thursday."  

I cannot identify, in the Veteran's service medical record, any follow-up notes concerning his right knee from 1983 up to the time he was discharged in 1992.  Nor can I find any record to indicate that he had a knee aspiration that the [fluid] within his knee causing the effusion was removed.  If there was such an aspiration initially after the injury or at the time he was seen at [the hospital], then I could not locate the report.  Certainly, on [April 22, 1983], he refused aspiration.  

Therefore, I cannot confirm the comment made in the 2010 [] examination concerning that his right knee was aspirated.  It does carry some prognostic and diagnostic significance to know if his initial effusion was, in fact, bloody or a clear effusion.  A bloody effusion is much more significant in that it suggests a more serious knee injury.  This information is not available. . . . 

[T]here was an x-ray made of the right knee [in June 2008], which included a valgus stress to the knee (this would be a test for stability of the medial collateral ligament, not the lateral).  This x-ray showed no evidence of ligament laxity on valgus stress, but did show "minimal evidence of radiographic arthritis."  An entry 1 year earlier [in September 2007] . . . stated that the Veteran was 48 years of age, "with at least 2 years of significant knee pain."  He did state that he had sustained "a significant twisting injury with an associated effusion 18 years ago while in the Army."  There is no mention in [this] 2007 note of any interim treatment from the time in the Army up until 2007, although there was a report of a history of catching and locking episodes and buckling of the knee with pain on the medial aspect of the knee.  

It should be noted that the in-service medical record indicated [an LCL] injury implying that there would be lateral knee pain.  The 2007 note indicated medial knee pain.  The Veteran had a knee arthroscopy [in September 2007].  A tear of the medial meniscus was identified, which was a degenerative-type of complex posterior horn tear.  It was stated that the lateral meniscus and anterior cruciate ligament and all articular surfaces were intact.  A medial meniscectomy was carried out arthroscopically.  There was no mention made in the operative note of the ligament stability testing of the knee; however, the pre-arthroscopy examination . . . or that done prior to the surgery did indicate a positive McMurray test, but stability on anterior drawer, posterior drawer, Lachman's test, varus and valgus stress testing with range of motion full extension of 0 to 115 degrees of flexion compared with the left, which flexed to 135.  

In 2009, the Veteran was seen by Dr. [C.] again because he had persistent joint effusions.  The possibility was entertained of a recurrent medial meniscal tear.  [In January 2009], right knee [MRI] scan without contrast showed abnormality of the posterior horn of the medial meniscus, a vertical tear of the anterior horn of the lateral meniscus, cartilage loss of the medial femoral condyle with a large joint effusion.  The [MRI] scan stated specifically "severe full thickness cartilage loss present within the medial femoral condyle."  

Such a cartilage loss was certainly not present at the time of the knee arthroscopy in 2007 since Dr. [C.] specifically described that all cartilage surfaces were intact.  Therefore, the articular cartilage degeneration occurred in the interim from 2007 to 2009.  

The Veteran was seen by Dr. [W.] later in [October] 2009.  Dr. [W.] states that the Veteran was 50 years of age with right knee pain for 2 to 3 years.  He states that there had been the 1 arthroscopy in 2007, but with no improvement to the pain after surgery and multiple corticosteroid injections without benefit.  There was no mention made of a military injury and no mention made of an ongoing knee problem from 1992 until 2007.  Dr. [W.] reviewed his x-rays, finding a 25% medial joint space narrowing with lateral translation of the tibia on the femur and an impression of right knee osteoarthritis.  Dr. [W.] wanted to obtain a [MRI] scan.  An x-ray report [in October 2009] indicated tricompartmental osteoarthritis greater in the medial compartment with mild lateral subluxation of the tibia and moderate joint effusion.  There is an operative report then [in February 2010 by Dr. W.] of a total knee arthroplasty.  Unfortunately, the operative report does not include a description of the interior of the knee joint after the initial opening arthrotomy incision.  The Veteran had postoperative physical therapy. . . . 

The next information we have is a[n August 2009 VA examination].  The examiner stated that the claims file was reviewed indicating right knee pain in the military and the examiner stated that the Veteran had been hospitalized for 5 days with lateral knee pain and there was an effusion, which was aspirated.  The diagnosed was given of right [LCL] strain.  There was then no further mention of knee problems in the military service.  The Veteran did handle baggage and he apparently had a right knee effusion in 2003 or approximately 11 years after leaving the military.  It was not until 2007 that the [MRI] scan was done and a knee arthroscopy performed.  The examiner formulated an opinion that the Veteran's right knee condition (osteoarthritis) was not related to the incident of right knee pain in the military service.  A rationale given was that there had been a [LCL] strain in the military service and no reported or documented problems after 1983 and then a treatment by his private physician in 2003.  The pain in 2003 and subsequently was on the medial side of the knee with a medial meniscus tear being found.  [MRI] scans showed lateral ligament to be intact (and the anterior cruciate ligament was intact) and the Veteran's arthritis involved in the medial compartment, which was the site of the medial meniscectomy.  

I would add that the Veteran's examinations indicated intact ligament testing prior to the 2007 arthroscopy.  

DIAGNOSES: 1) [LCL] strain, right knee in 1983.  2) Osteoarthritis, right knee primarily involving medial compartment with history of medial meniscus tear in 2007 and a total knee arthroplasty in February [] 2010.  

DISCUSSION: I am asked for a medical opinion if it is at least as likely as not that the current right knee arthritis with knee replacement was due to [LCL] strain in the military.  

After reviewing the records, as I have described above, it is my opinion that the Veteran's current right knee condition of right knee osteoarthritis, which required a total knee arthroplasty was not caused by the Veteran's 1983 in-service [LCL] strain.  

The [LCL] strain involved the lateral aspect of the knee, but the examiner in 2007 found no evidence of ligament laxity and the examiner in 1983 found no ligament laxity.  Therefore, although there was a strain of the [LCL] and an effusion, there was no ligament laxity indicating no ligament tears.  As noted, the injury was to the lateral aspect of the knee.  Then, it was not until 2003 or 11 years lateral and subsequently in 2007 that medial knee pain was found with a complex medial meniscus tear.  In 2007, the articular cartilage was intact.  

The Veteran's knee had joint effusions subsequent to the 2007 arthroscopy most noted with x-ray changes showing medial compartment arthritis in 2009.  

It is more likely than not that the Veteran's medial compartment arthritis developed as a result of the complex medial meniscus compartment support as a result of the removed meniscus leading to increased stress upon the articular cartilage of the medial compartment and as a result, medial compartment narrowing and osteoarthritis.  

With these statements of fact plus known problems in knees after meniscectomies, the Veteran's 1983 [LCL] injury did not cause the medial compartment meniscal tear found in 2007 nor the medial compartment osteoarthritis found on x-ray in 2009.  

After review of the above opinion, the Board remanded the case back to the April 2012 VA examiner for clarification of his opinion with respect to the submitted March 2012 medical literature/treatise evidence.  In October 2013, the VA examiner clarified as follows:

I am asked specifically to review the VBMS electronic folder for the Veteran's [claims] file.  I did, in fact, review the VBMS [claims] file and service medical record . . . today. . . .  

I am then asked a series of questions concerning this Veteran pertaining to an examination I performed in January 2012 which did not involve his knee and then a request for an opinion based upon review of the Veteran's [claims] file in April 2012.  When I did my April 2012 opinion, it was following a thorough review of the Veteran's [claims] file which I was provided.  I had formulated a medical opinion pertaining to this Veteran's right knee.  I was asked [in April 2012] to provide a medical opinion if it was at least as likely as not that the Veteran's current right knee arthritis for which the Veteran had a total knee arthroplasty was due to an in-service [LCL] strain which was the injury that the Veteran sustained while he was in the military.  

I had reviewed the chart in detail, describing his injury and examinations and treatment in the military which was a [LCL] strain for which he had no surgery.  I then described the Veteran's post-service treatments which began 11 years after he left the military, which involved a complex medial meniscus tear for which he had an arthroscopy at which time it was found at surgery that the articular cartilage of his medial compartment was intact.  Then, 2 years later, he had an MRI scan because of continued pain which showed severe, full-thickness cartilage in the medial femoral condyle.  This was not present at the time of an arthroscopy in 2007.  I had stated that the cartilage loss, having not been present in 2007, was a progressive degenerative condition that had developed between 2007 and 2009.  The Veteran then had a total knee arthroplasty by Dr. [W.] . . . for medial compartment osteoarthritis.  

Thus my detailed review of the [claims] file led me to the opinion that, in the service in 1983, the Veteran had a [LCL] injury with no ligament laxity.  Then 11 years later, because of medial-sided knee pain, he had to have an arthroscopy with a medial meniscectomy leading to articular cartilage loss in the medial compartment of the knee and then a total arthroplasty.  

I stated that the 1983 in-service [LCL] injury did not cause a medial compartment medial meniscus tear found in 2007 and the development of osteoarthritis 2 years later in 2009.  

These were 2 separate and distinct entities although they involved the same knee.  In-service he had a [LCL] strain for which he had no laxity.  Then after leaving the military, he had to have a meniscectomy for knee pain and a torn medial meniscus.  

What I did not review in April 2012 were articles submitted by [the Veteran] which stated in a "statement of accredited representative" "according to research, the Veteran's in-service injuries are a cause of osteoarthritis the knee."  

What was provided simply does not support such a point.  There are excerpts off the Internet from a sports injury clinic describing osteoarthritis of the knee and its causes, "history of acute injury to the medial knee, for example meniscal or ligament trauma."  I certainly agree that an acute injury causing a meniscus tear or ligament tears can be a cause of osteoarthritis, and, in fact, I have stated this, that the Veteran's medial meniscus tear in 2007 did produce osteoarthritis.  However, the Veteran did not have a medial meniscus tear when he was in the military.  He had a [LCL] ligament tear for which there was no ligament laxity.  In other words, he had a traumatic injury with no ligament laxity and then progressed in time, over the years, he was found to have medial-sided knee pathology, having no relationship to the Veteran's [LCL] injury when he was in the military.  

Then there were summaries and abstracts of 2 articles.  One discussed the status of the meniscus after anterior cruciate ligament reconstruction.  This article has no bearing whatsoever on this Veteran's case.  He does not have, nor did he have, an anterior cruciate ligament tear at all.  Therefore this article has nothing to do with the Veteran and certainly does not support any allegation.  

Another article from Osteoarthritis and Cartilage called Osteoarthritis and the Knee After Injury to the Anterior Cruciate Ligament or Meniscus, the Influence of Time and Age.  Once again, the Veteran did not have an anterior cruciate ligament injury.  The Veteran did not have a meniscus tear when he was in the military.  He had a meniscus tear in 2007 and then 2 years later developed severe osteoarthritis.  Therefore this article presented by [the Veteran] had no bearing whatsoever on this Veteran's issue.  

After reviewing the VBMS, I find no additional medical records other than what I have already described in my [April 2012 addendum] report. . . .

DIAGNOSES: 1. Osteoarthritis, right knee.  2.  Sprained lateral collateral injury, right knee (in the military).

It is not at all likely that the Veteran's current right knee disorder began during service or is etiologically related to the Veteran's military service to include the [LCL] injury to the right knee which was treated in the military. . . . I have discussed the medical abstracts and articles . . . in VBMS which were submitted [by the Veteran].  They have no bearing in this case.

Finally, the Board again remanded this case to the April 2012 VA examiner in order for him to consider the Veteran's spouse's June 2009 and the Veteran's July 2010 and October 2011 statements.  

In an October 2014 addendum opinion, the VA examiner indicated that he could not find the specified lay statements in VBMS and that he could not comment on them.  However, he did indicate that he did not "see how any lay statements would change [his] opinion given the fact that there was no data in the record to indicate treatment or disability from 1983 up until the time of 2003, when he was seen for knee pain."  He indicated that the statement would need to be "very compelling and would need to provide very substantive factual information to cause a change in [his] previously made opinions that are based upon the recorded timeline of symptoms, pathology found at surgery and radiographic findings."  

Subsequently, the AOJ flagged the relevant statements and placed them at the very top of the claims file, before returning the claims file to the April 2012 VA examiner.  In a January 2015 addendum, the VA examiner clarified as follows:

In previous requests, I had been asked to provide an opinion as to the nexus relationship, that is service connection, for the Veteran's osteoarthritis of his right knee following the Veteran sustaining a [LCL] strain while in the Military during the period of 1977-1992.  My [April 2012 and October 2013] reports . . . specifically set forth my detailed review of the medical record, which outlined my rationale for indicating that the Veteran's in-service injury did not lead to nor was related to the Veteran's knee osteoarthritis, which lead to a total knee replacement.  Rather I had stated specifically in my 2012 report that it was more likely than not that the Veteran's medial compartment osteoarthritis developed as a result of a complex medial meniscus tear, which led to removal of the meniscus leading to increased stress upon the articular cartilage, resulting in osteoarthritis.  No osteoarthritis was found at the time the Veteran initially had an arthroscopy when the medial meniscus tear was found.  This latter surgery was in 2007 and he developed osteoarthritis over the following two years.

I [have been asked] to review lay statements.  I could not find them on the VBMS system and so stated.  At this time . . . three lay statements [have been] specifically identified [in VBMS].  I did review them and will comment upon them now.

[In a June 2009 statement] . . . the Veteran's spouse . . . stated that she had been married for 9.5 years, meaning she married the Veteran in 1999 or 7 years after he left the Military.  This lay statement provides no information as to when the Veteran's knee pain began.  Therefore, this latter lay statement provides no information concerning the continuity of the Veteran's right knee symptoms from the time he left the Military until the time he had to consult Orthopedic Care in 2007.

It should be noted that the [September 14, 2009] Orthopedic note . . . stated that the Veteran had significant knee pain for two years, but provided no earlier date of injury or pain.  

The next lay statement was written by the Veteran [in July 2010].  This statement states that he was in the hospital (which I had discussed in previous reports) and then goes on to state that he had "months in rehabilitation" as a result of an injury occurring in 1983.  Yet, the Veteran served in the Military until 1992 with no indication in the records that the Veteran was having any disability.  Therefore, the [July 2010] lay statement . . . did not provide information concerning continuum of symptoms.  

Lastly, there was another lay statement also written by the Veteran [in October 2011] stating that after his knee injury and hospitalization [in service] that, "I was discouraged from reporting to Sick Call for treatment of my knee.  I was concerned for my Military career so I did not seek treatment while on active duty.  I relied on over-the-counter meds and hot and cold packs and I had no health insurance."

While the Veteran, in this statement, alludes to taking medication and having no health insurance, there are no specifics regarding the presence or severity of symptoms, nor progression of symptoms after his injury while he was in the Military nor after leaving the Military.  

Therefore, none of these three lay statements cause me to change my opinion, which I have succinctly stated in previous report, most recently [in October 2014].

In summary, then, I find no nexus relationship to the [LCL] strain which occurred in the Military and the subsequent development of osteoarthritis of the right knee, ultimately requiring a total knee arthroplasty.

Based on the foregoing evidence, the Board finds that service connection for a right knee disorder must be denied.  Initially, the Board concedes both that the Veteran has a current right knee disorder, noted above as osteoarthritis of the right knee, status post 2007 arthroscopy with partial medial meniscal meniscectomy and a total knee replacement in 2010.  The Board additionally concedes that the Veteran is shown to have a LCL strain of his right knee in April 1983 during military service.  Accordingly, the first and second elements of service connection have been met in this case.  

Next, the Board notes that the Veteran is not shown to have any diagnosis of any arthritic condition during military service or for many years thereafter; the first indication of any osteoarthritis of the right knee was noted in a February 2003 private treatment record-11 years after discharge from service-although there is no x-ray evidence of any arthritic condition until 2007 in the record.  

Furthermore, while the Board acknowledges that the Veteran is competent to state the symptomatology that he suffered during and after service, he is not competent to render any diagnosis as to arthritis during military service or for the one year period thereafter; the Veteran does not have the specialized expertise and medical knowledge to so opine, nor is arthritis capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Accordingly, the Board must deny service connection on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309; Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

However, the Board acknowledges the Veteran's competency with regards to the symptomatology he suffered during and after service.  Specifically, the Veteran has stated that he suffered right knee pain and stiffness throughout the balance of military service after injury in April 1983.  He also stated that he continued to have such symptoms after discharge from service and that he merely self-treated his right knee symptoms during and after service with over-the-counter medications and hot/cold packs.  The Veteran indicated that he did not seek further right knee treatment during military service because such treatment was discouraged and he was concerned about his military career.  Moreover, the Veteran stated he did not seek any right knee treatment until 2003 because he did not have health insurance.  

The Board finds the Veteran's statements regarding continued and chronic right knee symptoms to be not credible.  Specifically, the Veteran's service treatment records do not document any treatment for his right knee problems following April 1983; he was told to follow-up and he did not.  Moreover, the Veteran's knee was noted in June 1989 to be normal and he specifically denied any right knee problems at that time.  In fact, the sole indication of any right knee problems after April 1983 during service was in his June 1992 separation examination on his Report of Past Medical History, where the examiner noted that the Veteran's complaints were only of a historical nature and that since his one episode in April 1983 he had not had any problems since that time.  

While the Veteran has averred that he was discouraged from seeking medical treatment during military service because of concerns for his military career, the Board finds this statement to be also not credible.  Specifically, the Board notes that the Veteran was stationed at places throughout the United States where medical treatment would be readily available to him.  In April 1983, the Veteran was specifically told to follow-up for medical treatment, and he did not.  Additionally, the Veteran sought medical treatment on numerous occasions between May 1983 and July 1992 for several ailments, including numerous treatments for lower back pain and hypertension, which he is now service connected for.  Thus, the Board cannot conclude that the Veteran is credible in his fear of seeking medical service during military service would lead to reprisal, as the Veteran demonstrated that he would seek medical treatment for other ailments other than his right knee without fear of reprisal.  Thus, the Board must conclude that the Veteran did not seek any further treatment for his right knee during military service because he did not have any right knee symptomatology rather than out of a fear of retaliation.  Such a finding would also be a consistent reading of the Veteran's service treatment records after April 1983, particularly his own stated medical history in both June 1989 and June 1992.

As to the Veteran's statements that he did not seek any right knee treatment after military service because he did not have any health insurance; the evidence of record demonstrates that the Veteran worked for the United States Post Office prior to 2003, which means that he would have had access to health insurance.  Regardless of that fact, the private treatment records in the claims file document that the Veteran began seeking chiropractic and other treatment for his lumbar spine in 1999 or prior to that time.  In light of the Veteran availing himself to medical treatment prior to 2003 for other ailments but not for his right knee symptoms, the Board cannot find that the Veteran credible that he did not seek medical treatment because he did not have health insurance.  

Rather, the Board concludes that there is no medical evidence of any right knee problems in the record because that is when his current right knee symptoms began; a fact that the Veteran specifically admits to in his August 2009 VA examination, when he stated that he "did not require any formal medical attention for his right knee condition between the injury in 1983 and his exit from service in 1992 or between 1992 and his treatment by his private physician in 2003."

Additionally, the Board notes that the first post-service evidence of any post-service right knee symptomatology is in a February 2003 private treatment record, which documented that the Veteran's right knee pain began on January 18 of that year, shortly after starting his new job as a baggage handler where he was repeatedly using his right knee as a crutch to lift heavy bags onto a table or conveyor.  While the private physician diagnosed the Veteran with osteoarthritis, there is no x-ray evidence that osteoarthritis actually existed at that time.  Regardless, the private physician related the Veteran's right knee problems, including a right knee effusion, to repetitive motion and strain; the Board can only conclude based on the Veteran's denial of any previous injury at that time and the private physician's only notation in that treatment note to repetitive lifting of baggage associated with his new job that the Veteran's right knee symptoms at that time were attributed to his new job, rather than some ongoing LCL strain injury since April 1983 in military service.  

The Board notes that the February 2003 treatment record, including the denial of any previous injury and an onset date of approximately January 2003 for his right knee symptomatology, is inconsistent with the Veteran's later claims-after he filed his claim for monetary benefits-that he has been suffering with right knee symptoms ever since injury in military service.  

The Board further notes that the Veteran does not appear to seek any further right knee treatment until May 2007, when he is subsequently referred to a surgeon for a medial meniscal tear.  Even then, the Board notes that no mention of any in-service injury is reported by the Veteran until just before his first right knee arthroscopic surgery for a partial right knee medial meniscectomy in August 2007, when he reports a twisting injury 18 years prior while in the Army.  Incidentally, the Veteran did not mention his previous right knee diagnosis and treatment in 2003 at that time, giving the surgeon an incomplete medical history of right knee pathology at that time.  

Thus, the Board finds that the Veteran's statements regarding both inability to seek medical treatment for his right knee problems, as well as the ongoing nature of his right knee symptoms since injury in April 1983 during military service to be not credible.  See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Finally, insofar as the Veteran has submitted his spouse's June 2009 statement as evidence of continuity of symptomatology, the Board finds that statement does not indicate any onset of symptomatology.  That statement only appears to indicate the current symptoms that the Veteran is suffering with regards to his right knee disorder, rather than any medical history pertaining thereto.  However, as she stated that she had been only been married to the Veteran for 9.5 years, even if the Board were to assume that she had witnessed the same symptomatology throughout the period of their marriage, such evidence would not place onset of symptomatology during the Veteran's service, but sometime approximate 7 years after discharge from service.  Accordingly, the Board also does not find the Veteran's spouse's statement to be very probative with respect to continuity and chronicity of the Veteran's right knee disorder since discharge from service.  

Consequently, while the Board has acknowledged the Veteran's lay statements of chronicity and continuity of symptomatology, such evidence is found to be not credible, as discussed above.  In light of that finding, the Board cannot find that the nexus element of service connection can be abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.

Respecting the third-nexus-element of service connection, the Board finds that the Veteran, his spouse, and his representative cannot provide evidence of a nexus, as none of those individuals are competent to opine as to complex medical matters that are implicated by this case.  Thus, insofar as any of those individuals have submitted any statements that the Veteran's right knee disability is related to his military service, to include his LCL strain in April 1983, those statements are not competent and have no probative value.  See Jandreau, supra.  

Thus, the only competent evidence with respect to the nexus element in this case is the August 2009 and April 2012 VA examiners' opinions.  Both of those physicians agreed that the Veteran's LCL strain during military service would not have resulted in either the meniscal tear or the osteoarthritis of the medial compartment found in the Veteran's right knee in 2007, leading to a 2007 arthroscopy and eventually a 2010 total right knee replacement.  The April 2012 examiner, in particular, went into great detail with regards to the medical history regarding the Veteran's medical history of the right knee, and essentially concluded that the Veteran's current right knee disorder is the result of some intervening right knee injury that is wholly unrelated to the LCL strain in April 1983 during military service.  That examiner also specifically considered and rejected the generalized medical treatises submitted by the Veteran, noting that they addressed a type of injury that the Veteran did not have in service-an LCL strain versus an injury to the anterior cruciate ligament, which he did not have-or that the medical treatise supported his medical conclusions.  He also considered and rejected all of the lay statements and allegations of record from the Veteran and his spouse.  

The overwhelming competent evidence of record regarding the nexus element from the two VA examiners in this case is found by the Board to be extremely probative and not contradicted in this case.  Accordingly, the Board must find that service connection for a right knee disorder must be denied based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


